Citation Nr: 1610363	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-40 032	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1942 to November 1945.  He died on July [redacted], 2013, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah denying the appellant service connection for the cause of the Veteran's death.

The following issues have been raised by the record in the Veteran's July 2013 benefit application: (1) substitution of the appellant for the Veteran, (2) accrued benefits for (a) tinnitus, (b) bilateral hearing loss, (c) broken nose/sinus breathing disorder, (d) depression, (e) PTSD, (f) left hip disorder, (g) dental, (h) prostate disorder, and (i) aid and attendance, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The issue of accrued benefits arises from a claim seeking service connection for the above listed conditions in June 2013, just one month prior to the Veteran's death, and the subsequent accrued benefits claim filed by the appellant in July 2013.  The RO appears to be working on potential substitution review for the purpose of entitlement to accrued benefits.  See February 3, 2016 Deferred Rating Decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in July 2013.  His death certificate indicates that the immediate cause of death was myocardial infraction due to or as a consequence of coronary artery disease (CAD).  During his lifetime the Veteran had been granted service connection for varicocele, left side (enlarged vein in left testicle) and psychoneurosis anxiety at 0 percent.

Addressing the Veteran's service-connected psychoneurosis anxiety, in the November 2014 Form 9 through which the appellant formally appealed the RO's decision to the Board, the appellant, through her representative, asserted that the Veteran's psychoneurosis anxiety rated at 0 percent contributed to his heart attack (myocardial infraction).  In support of this assertion, the appellant submitted the following articles and treatises: (1) a December 2007 article from the American Journal of Public Health titled "War and Military Health: The US Psychiatric Response in the 20th Century, Public Health Then and NOW," describing how involvement in warfare can cause mental health disorders; (2) a winter 1991 article by the National Center for Post-Traumatic Stress Disorder, detailing a study that found a prevalence of traumatic war neurosis in 10 percent of the study's participants; (3) an undated article by Cicek Hocaogulu and Selim Polat of Rize University in Turkey titled "Cardiac Diseases and Anxiety Disorders" that explains that anxiety disorders can increase susceptibility to coronary cardiac disease; (4) a 1942 article abstract from the American Journal of Psychiatry titled "Hospital Treatment of Patients with Psychoneural Disorders," that contains some discussion of psychoneurosis and observes there is a tendency for psychoneurosis to be of long duration; and (5) a June 1932 bulletin from the Bulletin of the New York Academy of Medicine describing a connection between emotions and "neurosis" and the heart, and defining cardiac neurosis as "a disorder of the physiologic action of the heart produced by an emotional reaction of the patient."  Robert H. Halsey, Psychoneuroses and Neuroses and the Heart, Bull. 6 N.Y Acad. Med., 339 (1932). 

Additionally, in the July 2013 statement the appellant submitted in support of a separate claim filed by Veteran before his death, she describes the mental health of the Veteran, ascribing his symptoms to PTSD.  In describing these symptoms the appellant states that she had met her husband 32 years ago, he was active and vibrant, and that he was happy and optimistic most of the time, but that he experienced severe depression during June of every year, the anniversary of the month his army unit went to Normandy during World War II.  She also reported that he told her that many of his friends were killed during the war, that he lived in terror while he served in the war, and that he had nightmares about being back in Europe during which he talked to people who are not there, and woke up agitated and upset.  She further describes that the Veteran had become more paranoid and fearful over time, with such fearfulness and paranoia about locking interior and exterior doors to their home and having an "advantage" over possible attackers, greatly increasing during the month of June.  She also noted that the Veteran's paranoia became more severe in 1998, after the couple moved to Utah, and that the Veteran suffered from dementia as well as osteoporosis, as well as several heart attacks and strokes since 1998.

A review of the record reveals very few post-service medical records relating to the Veteran's healthcare following his discharge from service including any treatment related to his service-connected psychoneurosis.  The Board finds that the appellant should be provided the opportunity to submit all relevant records relating to treatment of the Veteran for his service-connected psychoneurosis as well as for his fatal coronary artery disease.  

Given the foregoing, the Board finds that it is necessary to assemble the records of the Veteran's treatment preceding his death, and then if such additional records are forthcoming, to obtain a medical opinion addressing the theory of entitlement that has been raised.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining authorizations from the appellant, electronically associate with the claims file all of the Veteran's treatment records relating to treatment of his coronary artery disease and psychoneurosis since his discharge from service, and any other outstanding and relevant records surrounding his death in July 2013.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, provide the claims file to an individual with appropriate expertise for an opinion as to whether it is at least as likely as not that the Veteran's service-connected psychoneurosis contributed substantially or materially to any of the disease processes that caused his death (i.e., a myocardial infarction, coronary artery disease).

In providing the opinion, the opinion provider should comment on the articles and treatises of record submitted on the appellant's behalf and outlined above on page 3.

A complete rationale with citation to relevant evidence found in the claims file should be provided.

3.  After completing any other development deemed necessary, readjudicate the appellant's claim for entitlement to service connection for the cause of the Veteran's death based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

